The petitioner, a suspended attorney whose period of suspension has expired, moved for reinstatement as an attorney and counselor at law. By order, dated May 21, 1982, this court referred the matter to the Committee on Character and Fitness for the Second Judicial Department, to investigate, hold hearings and report on whether the petitioner complied with this court’s order of suspension, dated June 8, 1981, and whether he presently possesses the character and fitness, requisite for an attorney and counselor at law. The *837Committee on Character and Fitness has rendered its report and found that both questions are answered in the affirmative (i.e., that petitioner complied with the order of suspension and presently possesses the requisite character and fitness). The report is accepted and confirmed by this court; and the clerk of the court is directed to restore the name of Frank J. Brasco to the roll of attorneys and counselors at law, forthwith. Lazer, J. P., Gibbons, Weinstein, Gulotta and O’Connor, JJ., concur.